IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER EDWARD                    NOT FINAL UNTIL TIME EXPIRES TO
CARROLL,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-4860
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 7, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

Christopher Edward Carroll, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.


      Christopher Edward Carroll appeals from an order dismissing his motion

filed pursuant to Florida Rule of Criminal Procedure 3.801. The trial court denied

the motion as untimely. We reverse for further proceedings.
        It is improper to deny a postconviction motion as time-barred where the

motion is timely on its face. See Martinez v. State, 842 So. 2d 900, 901 (Fla. 2d

DCA 2003). Further, an order denying a postconviction motion as procedurally

barred may be reversed where the record does not reflect that the defendant is not

entitled to relief. See Salabarria v. State, 100 So. 3d 231, 232 (Fla. 3d DCA 2012).

        In the instant case, the appellant alleged in his motion that he was sentenced

in all four cases that were the subject of the motion on September 4, 2013. If this

allegation is true, the appellant’s motion, filed on September 3, 2014, would be

timely. See Fla. R. Crim. P. 3.801(b) (“No motion shall be filed or considered

pursuant to this rule if filed more than 1 year after the sentence becomes final.”). In

its order of dismissal, the trial court asserted that the appellant was sentenced in all

four cases on June 14, 2013, which would render his motion untimely. See id.

(“For sentences imposed prior to July 1, 2013, a motion under this rule may be

filed on or before July 1, 2014.”). However, as the state conceded in response to

this Court’s Toler1 order, the appellant’s motion was timely on its face and the trial

court failed to attach documents demonstrating that the appellant was not entitled

to relief.

        Accordingly, we reverse the trial court's order dismissing the appellant's rule

3.801 motion. On remand, should the trial court again conclude that appellant's rule


1
    Toler v. State, 493 So. 2d 489 (Fla. 1st DCA 1986).
                                             2
3.801 motion is procedurally barred, it shall attach to its order the portions of the

record demonstrating that the appellant is not entitled to relief. Otherwise, it shall

consider the motion on the merits.

      REVERSED and REMANDED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.




                                          3